Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's response of 07/29/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of soliciting a donation and distributing the donation to a primary done and a secondary done.  
Using claim 1 as a representative example that is applicable to claim 11, the abstract idea is defined by the elements of:
a primary donor database comprising donor information maintained by and accessible only by the primary donee; 
a donee database comprising donee information, including information of the primary donee, information of the secondary donee, and information of the collaborative project; 
transmitting a communication, wherein the communication comprises a solicitation to contribute to the collaborative project; wherein the solicitation comprises a collaborative project ID,
receiving a donation, wherein said donation comprises a donor ID, donor contribution amount, and the collaborative project ID; 
generating a donor transaction for said donor contribution amount to a funding pool identified by the collaborative project ID, wherein the collaborative project corresponds to the collaborative project ID; 
retrieving from the donee database said secondary donee associated with said collaborative project ID; 
triggering a distribution restriction process wherein the distribution restriction process uses the donor contribution amount and predetermined fracturing logic of the collaborative project in said donee database to generate a first fractured amount to the primary donee and a second fractured Response to Office Action Dated September 29, 2021Page 3 of 10Attorney Docket No. AV2SY. 0104C2Application No. 17/094,592 amount to the secondary donee, and 
wherein the distribution restriction process disseminates the first fractured amount to the primary donee and the second fractured amount to the secondary donee 

The above limitations are reciting a process by which a donation is solicited from a user and a received donation is distributed to a primary donee and a secondary donee.  This is claiming the act of fundraising and disturbing donations to different recipients based on stored information.  This is claiming an economic concept of conducting fundraising and distributing funds.  This is a concept that falls into the category of being a certain method of organizing human activities per the 2019 PEG.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the recitation that a graphical user interface is provided to access a collaborative giving processor (a computer), the use of a computer network, and the recitation to “computerized” to describe the donor transaction.  The claimed additional elements are simply instructing one to practice the abstract idea by using the claimed processor, computer network, and an interface to allow one to perform the steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer connected via a network such as the Internet (see pending claim 5 that recites the Internet) and that has an interface of some kind, all generically recited.  This does not provide for anything more than a link to computer implementation and/or an instruction for one to use a computer to solicit, receive, and distribute donations to recipients, see MPEP 2106.05(f), (h).  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.  
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device with a processor, interface, and computer network such as the Internet to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f), (h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claims 2, 3, 12, 13, further reciting the type of transactions claimed is a further recitation to the same abstract idea of claim 1.  The transaction itself and what you call the transaction is part of the abstract idea.  Nothing additional is claimed that renders the claims eligible.
For claims 4, 14, the further recitation to the donor device and reciting that the donor device can be a tablet computer, mobile phone, laptop computer, etc., is a further link to computer implementation and does not render the claims eligible for the same reasons set forth for claim 1. 
For claims 5, 15, the recitation to the network being the Internet has been addressed above with claim 1, to which applicant is referred.  This does not amount to more than a mere instruction for one to practice the invention using computers and a network such as the Internet, see MPEP 2106.05(f) and (h).
For claims 6, 7, 16, 17,  the generation of a report and sending the report is a further recitation to the same abstract idea of claim 1.  People can generate reports and the recitation to the report being computerized and generated by the processor and sent via the network is simply a further recitation to using computers to implement the abstract idea and does not render the claims eligible.  
For claims 8-10, 18-20, the applicant is reciting the generation of a payable or a receivable for the donation amounts.  This is a further embellishment of the same abstract idea of claim 1 as far as this is performing accounting to account for incoming donations and outgoing donations made by donors.  These elements simply serve to further define the abstract idea of the claims and provides nothing by way of additional elements that renders the claims eligible.  The processor has been treated in the same manner as was set forth for claim 1, to which applicant is referred.
Therefore, for the above reasons, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Response to arguments
	The Terminal Disclaimer of 07/19/22 has been received and approved; consequently, the obviousness double patenting rejection has been overcome.
The traversal of the 35 USC 101 rejection is not persuasive.  On pages 8-9 of the reply the applicant argues that the claims are more than an abstract idea because the claimed invention allows for anonymity for the giving and receiving parties to the donation.  The applicant argues that the use of a communication (a message) that includes the project ID, and the receipt of a donation that specifies the project ID is more than the abstract idea.  This is not persuasive because what the applicant is arguing is what defines the abstract idea of the claims.  The content of the communication (the claimed solicitation) and the fact that the solicitation includes a project ID is reciting an element that is part of the abstract idea of soliciting a donation from a donor.  The fact that anonymity is provided for between the parties making and receiving a donation is arguing a result of practicing the abstract idea and is not related to any additional elements that would render the claims eligible.  What the applicant has argued on pages 8-9 is a summary of the claimed invention with an argument that because anonymity is provided for, that makes the claims eligible.  This is not persuasive because what has been argued as more than the abstract idea is elements that themselves serve to define the abstract idea.
On pages 9-10 the applicant argues that the claims are not directed to a method of organizing human activities and are not directed to a fundamental economic practice.  This is not persuasive.  The claims are reciting a process by which a donation is solicited from a user and the received donation is distributed to a primary donee and a secondary donee.  This is the act of fundraising and entails distribution of donated funds (the donation).  The act of fundraising and disturbing donations to different recipients based on stored information is claiming an economic concept that falls into the category of being a certain method of organizing human activities per the 2019 PEG.  Asking for donations from donors and receiving donations, even if narrowly recited, defines a fundamental economic practice.  The applicant has not explained why they do not feel that the claims are reciting the act of fundraising as alleged by the examiner, and have not explained how the act of soliciting a donation and receiving funds to disperse is not reciting a fundamental economic practice.  All the examiner has to consider is a general allegation, which is not persuasive.
Applicant argues on page 10 of the reply that the claims provide an improvement over existing methods for a collaborative project on a giving processor, specifically arguing that the solicitation for the donation and the donation itself both contain the project ID, so that the donor can make a gift to a specific project with anonymity.  This is not persuasive because what is being argued is the abstract idea itself and not an additional element that alone or in combination with the abstract idea provides for integration into a practical application or that recites significantly more.  Providing an improved process by which donations are solicited and received is still reciting an abstract idea.  Even improved abstract ideas are still abstract ideas.  In buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014), the court stated that "abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Myriad by the court for this position.  Also stated in buySAFE is "In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303. The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural laws and one kind of abstract idea, namely, mathematical concepts.
From SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC:
We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novel- SAP AMERICA, INC. v. INVESTPIC, LLC 3 ty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting. 
For the above reasons the argument that the abstract idea is an improved donation solicitation process and distribution process is not persuasive.
For step 2B, on page 10 the applicant has argued that the claimed method allows for anonymity to be maintained between a donor and a done.  While that may be true, this aspect of the claimed invention is part of the abstract idea and is not something that renders the claims eligible.  In an overall sense, the applicant has argued that the elements that the examiner considers to be the abstract idea, are an improvement over existing donation systems because it allows for the donor to remain anonymous from the donee.  All that has been argued is the abstract idea.  Nothing has been argued that represents an additional element that is not part of the abstract idea.  The traversal is not persuasive and the 35 USC 101 rejection is being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/           Primary Examiner, Art Unit 3687